Exhibit 10.1
CREDIT AND SECURITY AGREEMENT
This Credit and Security Agreement (“Agreement”) is made and entered into as of
August 31, 2010, by and between DESTRON FEARING CORPORATION, a Delaware
corporation, with a principal place of business at 490 Villaume Avenue, South
St. Paul, MN 55075 (“Borrower”) and TCI BUSINESS CAPITAL, INC., a Minnesota
corporation, with a principal place of business at 12270 Nicollet Avenue South,
Burnsville, MN 55337 (“Lender”).
ARTICLE 1.
DEFINITIONS
Section 1.1. Definitions. Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:
“Accounts” shall have the meaning given it under the UCC.
“Accounts Advance Rate” means up to ninety percent (90%) (or seventy-five
percent (75%) in the case of Accounts denominated by Canadian dollars), or such
lesser rate as the Lender in its sole discretion may deem appropriate from time
to time; provided that, as of any date of determination, the Accounts Advance
Rate shall be reduced by one (1) percentage point for each percentage by which
Dilution is in excess of four percent (4%).
“ACH Instruction Form” means the agreement executed by the Borrower in favor of
the Lender, as the same may be modified from time to time irrevocably
instructing the Lender to make ACH transfers as provided therein.
“Advance” is defined in Section 2.1.
“Affiliate” or “Affiliates” means the Guarantors and any other Person controlled
by, controlling or under common control with the Borrower, including any
Subsidiary of the Borrower. For purposes of this definition, “control,” when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.
“Aggregate Face Amount” means the aggregate amount that may then be drawn under
each outstanding Letter of Credit, assuming compliance with all conditions for
drawing.
“Applicable Agreements” means, collectively the following agreements as
previously amended or as the same may be hereafter amended from time to time,
(a) that certain License and Supply Agreement dated as of December 11, 1995, by
and between Borrower and BioMedic Data Systems, Inc., (b) that certain License
Agreement dated as of February 17, 1999, by and between Borrower and Texas
Instruments, (c) that certain Mortgage Loan Agreement dated as of October 10,
2002, by and between Digital Angel Holdings, LLC and Principal Life Insurance
Company, (d) that certain Product Supply and Distribution

 

 



--------------------------------------------------------------------------------



 



Agreement dated as of February 13, 2007, by and between Borrower and Intervet
Inc., (e) that certain Supply Agreement dated as of June 19, 2003, by and
between Borrower and Raytheon Microelectronics Espana, S.A., (f) that certain
Secured Revolving Note dated as of August 31, 2007, made payable by Borrower to
the order of Kallina Corporation, and (g) any other agreement, commitment,
arrangement or instrument to which, as of any date, Borrower is a party or by
which Borrower or any of its properties is bound, including any note, indenture,
loan agreement, mortgage, lease, or deed, the performance or non-performance of
which could have a Material Adverse Effect.
“Assignment of Claim Forms” means completed Assignment of Claim forms, duly
executed by Borrower, with respect to each Federal Government Contract, together
with an acknowledgment of Notice of Assignment form, duly executed by the
applicable Governmental Authority, with respect to such Federal Government
Contract.
“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note and (ii) the
L/C Amount.
“Bank of America” means Bank of America, N.A., its successors and assigns.
“Borrowing Base” means at any time the lesser of:
(a) The Maximum Line Amount; or
(b) Subject to change from time to time in the Lender’s sole discretion, the sum
of:
(i) The product of the Accounts Advance Rate times Eligible Accounts, plus
(ii) The lesser of (1) $500,000 and (2) the product of the Inventory Advance
Rate times Eligible Inventory, less
(iii) The Borrowing Base Reserve.
“Borrowing Base Reserve” means, as of any date of determination, such amounts
(expressed as either a specified amount or as a percentage of a specified
category or item) as the Lender may from time to time establish and adjust in
reducing Availability (a) to reflect events, conditions, contingencies or risks,
which, as reasonably determined by the Lender, do or may affect (i) the
Collateral or its value, (ii) the assets, business or prospects of the Borrower,
or (iii) the security interests and other rights of the Lender in the Collateral
(including the enforceability, perfection and priority thereof), (b) to reflect
the Lender’s good faith judgment that any collateral report or financial
information furnished by or on behalf of the Borrower to the Lender is or may
have been incomplete, inaccurate or misleading in any material respect, or
(c) in respect of any state of facts that the Lender determines constitutes a
Default or an Event of Default. For purposes of this definition and determining
the Borrowing Base and without limiting Lender’s other discretion as described
above, Lender specifically reserves the right to establish additional reserves
in respect of any Priming Interests.
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

 

2



--------------------------------------------------------------------------------



 



“Collateral” means all of the Borrower’s assets, including, without limitation,
all of the Borrower’s Accounts, chattel paper and electronic chattel paper,
deposit accounts, documents, Equipment, General Intangibles, goods, instruments,
Inventory, Investment Property, letter-of-credit rights, letters of credit and
any items in the Lockbox; together with (i) all substitutions and replacements
for and products of any of the foregoing; (ii) in the case of all goods, all
accessions; (iii) all accessories, attachments, parts, equipment and repairs now
or hereafter attached or affixed to or used in connection with any goods;
(iv) all warehouse receipts, bills of lading and other documents of title now or
hereafter covering such goods; (v) all collateral subject to the Lien of any
Loan Document; (vi) any money, or other assets of the Borrower that now or
hereafter come into the possession, custody, or control of the Lender;
(vii) proceeds of any and all of the foregoing; (viii) books and records of the
Borrower, including all mail or electronic mail addressed to the Borrower; and
(ix) all of the foregoing, whether now owned or existing or hereafter acquired
or arising or in which the Borrower now has or hereafter acquires any rights.
“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.
“Credit Facility” means the discretionary credit facility under which Advances
and Letters of Credit may be made available to the Borrower by the Lender under
Article II.
“Cut-off Time” means 10:00 a.m. Central Time.
“Debt” means of a Person as of a given date, all items of indebtedness or
liability which in accordance with GAAP would be included in determining total
liabilities as shown on the liabilities side of a balance sheet for such Person
and shall also include the aggregate payments required to be made by such Person
at any time under any lease that is considered a capitalized lease under GAAP.
“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.
“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Lender in
writing as the date that such Default or Event of Default has been cured or
waived.
“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to four
percent (4%) over the applicable Floating Rate, as such rate may change from
time to time.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the trailing three (3) month period ending on the date of
determination, which is the result of dividing (a) actual bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to the Accounts as determined by Lender in its sole discretion during such
period, by (b) the Borrower’s cash collections received during such period
(excluding extraordinary items).

 

3



--------------------------------------------------------------------------------



 



“Director” means a director if the Borrower is a corporation, a governor or
manager if the Borrower is a limited liability company, or a general partner if
the Borrower is a partnership.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.
“Eligible Accounts” mean all unpaid Accounts of the Borrower arising from the
sale or lease of goods or the performance of services, net of any credits, but
excluding any such Accounts having any of the following characteristics:
(a) That portion of Accounts unpaid ninety (90) days or more after the invoice
date;
(b) That portion of Accounts related to goods or services with respect to which
the Borrower has received notice of a claim or dispute, which are subject to a
claim of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;
(c) That portion of Accounts not yet earned by the final delivery of goods or
that portion of Accounts not yet earned by the final rendition of services by
the Borrower to the account debtor, including with respect to both goods and
services, progress billings, and that portion of Accounts for which an invoice
has not been sent to the applicable account debtor;
(d) Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
(e) Accounts owed by any Governmental Authority, whether foreign or domestic
(except that there shall be included in Eligible Accounts that portion of
Accounts owed by such Governmental Authority for which the Borrower has provided
evidence satisfactory to the Lender that (i) the Lender has a first priority
perfected security interest and (ii) such Accounts may be enforced by the Lender
directly against such Governmental Authority under all applicable laws);
(f) Accounts denominated in any currency other than United States or Canadian
dollars;
(g) Accounts owed by an account debtor located outside the United States or
Canada (other than Quebec) which are not (i) backed by a bank letter of credit
naming the Lender as beneficiary or assigned to the Lender, in the Lender’s
possession or control, and with respect to which a control agreement concerning
the letter-of-credit rights is in effect, and acceptable to the Lender in all
respects, in its sole discretion, or (ii) covered by a foreign receivables
insurance policy acceptable to the Lender in its sole discretion; provided,
however, that under no circumstances shall more than ten percent (10%) of the
Accounts outstanding at any time be owed by account debtors located in Canada
and to the extent Eligible Accounts owed by account debtors located in Canada
exceed ten percent (10%) of Accounts such excess shall be ineligible;

 

4



--------------------------------------------------------------------------------



 



(h) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;
(i) Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of the
Borrower;
(j) Accounts not subject to a duly perfected security interest in the Lender’s
favor or which are subject to any Lien in favor of any Person other than the
Lender;
(k) That portion of Accounts that has been restructured, extended, amended or
modified;
(l) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;
(m) Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds
twenty-five percent (25%) of the aggregate amount of all Accounts;
(n) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if twenty-five percent (25%) or more of the total amount of Accounts
due from such debtor is ineligible under clauses (a), (b), or (c) above; and
(o) Accounts, or portions thereof, otherwise deemed ineligible by the Lender in
its sole discretion.
“Eligible Inventory” mean all Inventory of the Borrower, but excluding any such
Inventory having any of the following characteristics:
(a) Inventory which is not subject to a duly perfected security interest in the
Lender’s favor or which is subject to any Lien in favor of any Person other than
the Lender;
(b) Inventory which is in transit or located on any premises that is not either
(i) owned by Borrower or (ii) leased by Borrower and subject to a fully-executed
landlord’s waiver received by and acceptable to Lender;
(c) Inventory which is used;
(d) Inventory which the Lender has determined, in its commercially reasonable
discretion, that it is obsolete or otherwise unacceptable due to age, type,
category, condition, quality or quantity;
(e) Inventory which is held by the Borrower on “consignment”;

 

5



--------------------------------------------------------------------------------



 



(f) Inventory which fails to comply with any standards imposed by any
governmental agency having regulatory authority over such goods or their use,
manufacture or sale;
(g) Inventory which is located outside the continental United States;
(h) Inventory which violates or fails to meet any warranty, representation or
covenant contained in the Loan Documents relating directly or indirectly to the
Borrower’s Inventory;
(i) Inventory which fails to comply with the Borrower’s specifications or which
has not been delivered to and accepted by the Borrower;
(m) Inventory with respect to which there exists a dispute between the Borrower
and the manufacturer or supplier thereof, including, without limitation,
warranty or other claims;
(j) Inventory which is leased or has been paid by or financed with any other
Person;
(k) Inventory which consists of work-in-process Inventory; and
(l) Inventory which consists of branded packaging or promotional materials.
“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.
“Equipment” shall have the meaning given it under the UCC.
“Event of Default” is defined in Section 7.1.
“Federal Government Contracts” means, collectively, each agreement, commitment
or arrangement between Borrower and a Governmental Authority which gives rise to
Accounts due from such Governmental Authority to Borrower, as the same may have
been previously amended and may be further amended, restated, supplemented or
otherwise modified from time to time.
“Financial Covenants” means the covenants set forth in Section 6.2.
“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
plus eight percent (8%), which interest rate shall change when and as the Prime
Rate changes.
“Funding Date” is defined in Section 2.1.
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in Section 5.6.
“General Intangibles” shall have the meaning given it under the UCC.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government or any agency or instrumentality thereof.

 

6



--------------------------------------------------------------------------------



 



“Guarantor” means, individually and collectively, (a) Digital Angel Technology
Corporation, a Minnesota corporation, (b) Fearing Manufacturing Co., Inc., a
Minnesota corporation, (c) Digital Angel International, Inc., a Minnesota
corporation, (d) Timely Technology Corp., a California corporation, (e) GT
Acquisition Sub, Inc., a Minnesota corporation, (f) C-Scan, LLC, a Minnesota
limited liability company, (g) Digital Angel Corporation, a Delaware
corporation, and (h) every other Person now or in the future who agrees to
guaranty all or any portion of the Indebtedness.
“Guaranty” means, collectively, (a) those certain Guaranties dated as of the
date hereof, executed by the Guarantors in favor of the Lender and (b) each
other unconditional continuing guaranty executed after the date hereof by a
Guarantor in favor of the Lender, as each of the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.
“Indebtedness” is used herein in its most comprehensive sense and means any and
all advances, debts, obligations and liabilities of the Borrower to the Lender,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement at any time entered into by the Borrower with
the Lender and whether the Borrower may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable.
“Indemnified Liabilities” is defined in Section 8.6.
“Indemnitees” is defined in Section 8.6.
“IRC” means the Internal Revenue Code of 1986, as amended from time to time.
“Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement dated as of the date hereof, executed by the
Borrower, Digital Angel Corporation, Digital Angel Technology Corporation,
Fearing Manufacturing Co., Inc., and GT Acquisition Sub., Inc. in favor of the
Lender, as the same may be amended, restated, supplemented or otherwise modified
from time to time.
“Interest Payment Date” is defined in Section 2.7(a).
“Inventory” shall have the meaning given it under the UCC.
“Inventory Advance Rate” means up to twenty-five percent (25%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time.
“Investment Property” shall have the meaning given it under the UCC.

 

7



--------------------------------------------------------------------------------



 



“Invoices” means any and all invoices from time to time issued by the Borrower
to account debtors for goods sold or services rendered by the Borrower to such
account debtor.
“Issuer” means the issuer of any Letter of Credit.
“Landlord’s Waiver” means a Landlord’s Waiver executed by Digital Angel
Holdings, LLC with respect to the Premises leased to the Borrower and located at
490 Villaume Avenue, South St. Paul, MN 55075.
“L/C Amount” means the sum of (i) the Aggregate Face Amount of any outstanding
Letters of Credit, plus (ii) the amount of each Obligation of Reimbursement that
either remains unreimbursed or has not been paid through an Advance on the
Credit Facility.
“L/C Application” means an application for the issuance of standby letters of
credit pursuant to the terms of a Standby Letter of Credit Agreement in form
acceptable to the Lender and the Issuer.
“Lender’s Account” shall mean the Lender’s account or accounts at Bank of
America into which all items received in the Lockbox shall be deposited.
“Letter of Credit” is defined in Section 2.3(a).
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
“Loan Documents” means this Agreement, the Revolving Note, each Guaranty, the
Validity Guaranty Agreement, the ACH Instruction Form, each L/C Application,
each Standby Letter of Credit Agreement, each Subordination Agreement, the
Landlord’s Waiver, the Mortgagee’s Waiver and the Security Documents, together
with every other agreement, note, document, contract or instrument to which the
Borrower now or in the future may be a party and which is required by the
Lender.
“Lockbox” means the lockbox established by the Lender at Bank of America with
the following address: 9185 Paysphere Circle, Chicago, IL 60674.
“Material Adverse Effect” means any of the following:
(a) A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower or any Guarantor;
(b) A material adverse effect on the ability of the Borrower or any Guarantor to
perform its obligations under the Loan Documents;

 

8



--------------------------------------------------------------------------------



 



(c) A material adverse effect on the ability of the Lender to enforce the
Indebtedness or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Indebtedness; or
(d) Any claim against the Borrower or any Guarantor or threat of litigation
which if determined adversely to the Borrower or any Guarantor would cause the
Borrower or such Guarantor to be liable to pay an amount exceeding $400,000 or
would result in the occurrence of an event described in clauses (a), (b) or
(c) above.
“Maturity Date” means August 31, 2012.
“Maximum Line Amount” means $4,000,000, unless this amount is reduced pursuant
to Section 2.10, in which event it means such lower amount.
“Mortgagee’s Waiver” means a Mortgagee’s Waiver executed by Principal Capital
Management with respect to the Premises of the Borrower located at 490 Villaume
Avenue, South St. Paul, MN 55075.
“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate
contributes or is obligated to contribute.
“Obligation of Reimbursement” means the obligation of the Borrower to reimburse
the Lender pursuant to the terms of the Standby Letter of Credit Agreement and
any applicable L/C Application.
“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.
“OFAC” is defined in Section 6.11(c).
“Overadvance” means the amount, if any, by which the outstanding principal
balance of the Revolving Note, plus the L/C Amount, is in excess of the
then-existing Borrowing Base.
“Owner” means with respect to the Borrower or any Guarantor, each Person having
legal or beneficial title to an ownership interest in the Borrower or such
Guarantor, or a right to acquire such an interest.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.
“Permitted Liens” means (a) Liens of carriers, warehousemen, artisans, bailees,
mechanics and materialmen incurred in the ordinary course of business securing
sums not overdue; (b) Liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, relating to employees, securing sums (i) not
overdue or (ii) being diligently contested in good faith provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or any
Guarantor, as applicable, in conformity with GAAP; (c) Liens in favor of Lender;
(d) Liens for taxes (i) not yet due or (ii) being diligently contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or any Guarantor, as
applicable, in conformity with GAAP; and which have no effect on the priority of
Liens in favor of Lender or the value of the assets in which Lender has a Lien;
(e) Purchase Money Liens securing Purchase Money Indebtedness to the extent
permitted in this Agreement and (f) Liens specified on Schedule 6.3 hereto or
any replacement of such Lien associated with any refinancing.

 

9



--------------------------------------------------------------------------------



 



“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.
“Pledge Agreements” means, collectively, (a) that certain Pledge Agreement dated
as of the date hereof, executed by the Borrower in favor of the Lender, (b) that
certain Pledge Agreement dated as of the date hereof, executed by Digital Angel
Technology Corporation in favor of the Lender, and (c) that certain Membership
Interest Pledge Agreement dated as of the date hereof, executed by the Borrower
in favor of the Lender, as each of the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including without limitation, all other locations
described in Exhibit D attached hereto.
“Prime Rate” means at any time the rate of interest most recently announced by
Bank of America at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank of America’s base rates, and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto, and is evidenced by the recording thereof
in such internal publication or publications as Bank of America may designate.
Each change in the rate of interest shall become effective on the date each
Prime Rate change is announced by the Lender.
“Priming Interests” means any claims, interests, or rights (including Liens) of
any Person, which (a) as of the date Lender learns or is notified of the
existence of the applicable Priming Interest, has priority over the Liens of
Lender on any or all of the Collateral or (b) will have priority over the Liens
of Lender on any or all of the Collateral after any required notice or filing,
the passage of time, the satisfaction of any other condition, or otherwise.
“Purchase Money Indebtedness” means (a ) any Debt incurred for the payment of
all or any part of the purchase price of any fixed asset, including Debt under
capitalized leases, (b) any indebtedness incurred for the sole purpose of
financing or refinancing all or any part of the purchase price of any fixed
asset, and (c) any renewals, extensions or refinancings thereof (but not any
increases in the principal amounts thereof outstanding at that time).
“Purchase Money Lien” means any Lien upon any fixed assets that secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

 

10



--------------------------------------------------------------------------------



 



“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.
“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.
“Security Documents” means, collectively, this Agreement, the Pledge Agreements,
the Intellectual Property Security Agreement and any other document delivered to
the Lender from time to time to secure the Indebtedness.
“Security Interest” is defined in Section 3.1.
“Special Account” means a specified cash collateral account maintained with
Lender or another financial institution acceptable to the Lender in connection
with Letters of Credit, as contemplated by Section 2.4.
“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Lender entered into between the Borrower as
applicant and Lender as issuer.
“Subordinated Creditor(s)” means any Person now or in the future subordinating
Debt of the Borrower held by that person or security interests in the assets of
the Borrower held by that Person to the payment of the Indebtedness or
subordinating security interest in the assets of the Borrower held by the Person
to the security interest held by the Lender in the Collateral.
“Subordinated Debt” means the “Junior Liabilities” as defined in the
Subordination Agreement.
“Subordination Agreement” means, collectively, each Subordination Agreement
executed after the date hereof by a Subordinated Creditor in favor of the
Lender, as each of the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by the
Borrower, by the Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.

 

11



--------------------------------------------------------------------------------



 



“Tangible Net Worth” means the positive difference between (a) the tangible
assets of the Borrower and the Guarantors (on a consolidated basis excluding
Digital Angel Corporation), which in accordance with GAAP are tangible assets,
after deducting adequate reserves in each case where, in accordance with GAAP, a
reserve is proper, and (b) all Debt of the Borrower and the Guarantors (on a
consolidated basis excluding Digital Angel Corporation); provided, however, that
notwithstanding the foregoing in no event shall there be included as such
tangible assets patents, trademarks, trade names, copyrights, licenses,
goodwill, organizational expenses, research and development expenses, covenants
not to compete, training costs and other similar intangibles, licenses and
rights in any thereof, receivables from Affiliates, directors, officers or
employees, receivables or loans to unrelated third parties outside of the
ordinary course of business, receivables from or investments in foreign
subsidiaries, deposits, prepaid expenses, deferred charges or treasury stock or
any securities or Debt of the Borrower or any Guarantor or any other securities
unless the same are readily marketable in the United States of America or
entitled to be used as a credit against federal income tax liabilities, and any
other assets designated from time to time by the Lender, in its sole discretion.
“Termination Date” means the earliest of (a) the Maturity Date, (b) the date the
Borrower terminates the Credit Facility, or (c) the date the Lender demands
payment of the Indebtedness pursuant to Section 7.2.
“UCC” means the Uniform Commercial Code as in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
“Validity Guaranty Agreement” means a Validity Guaranty Agreement, dated on or
about the date hereof, executed by Jason Prescott in favor of the Lender, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
Section 1.2. Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

 

12



--------------------------------------------------------------------------------



 



ARTICLE 2.
AMOUNT AND TERMS OF THE CREDIT FACILITY
Section 2.1. Advances. The Lender may, in its sole discretion, subject to the
terms and conditions of this Agreement, make advances (“Advances”) to the
Borrower from time to time from the date that all of the conditions set forth in
Section 4.1 are satisfied (the “Funding Date”) to and until (but not including)
the Termination Date in an aggregate amount not in excess of the Maximum Line
Amount. The Lender shall not consider any request for an Advance to the extent
that the amount of the requested Advance exceeds Availability. The Borrower’s
obligation to pay the Advances shall be evidenced by the Revolving Note and
shall be secured by the Collateral. Within the limits set forth in this
Section 2.1, the Borrower may request Advances, prepay pursuant to Section 2.10,
and request additional Advances.
Section 2.2. Procedures for Requesting Advances. The Borrower shall comply with
the following procedures in requesting Advances:
(a) Time for Requests. The Borrower shall request each Advance so that it is
received by Lender not later than the Cut-off Time on the Business Day on which
the Advance is to be made. Each request that conforms to the terms of this
Agreement shall be effective upon receipt by the Lender, shall be in writing or
by telephone or telecopy transmission, and shall be confirmed in writing by the
Borrower if so requested by the Lender, by (i) an Officer of the Borrower; or
(ii) a Person designated as the Borrower’s agent by an Officer of the Borrower
in a writing delivered to the Lender; or (iii) a Person whom the Lender
reasonably believes to be an Officer of the Borrower or such a designated agent.
The Borrower shall repay all Advances even if the Lender does not receive such
confirmation and even if the Person requesting an Advance was not in fact
authorized to do so. Any request for an Advance, whether written or telephonic,
shall be deemed to be a representation by the Borrower that the conditions set
forth in Section 4.2 have been satisfied as of the time of the request.
(b) Disbursement. Upon fulfillment of the applicable conditions set forth in
Article IV, the Lender shall disburse the proceeds of the requested Advance by
ACH pursuant to the directions set forth in the most current ACH Instruction
Form delivered to the Lender by the Borrower. The Lender may also initiate an
Advance and disburse the proceeds to any third Person in such amounts as the
Lender, in its sole discretion, deems necessary to protect its interest in any
Collateral or to purchase Collateral or to exercise any other rights granted to
it by the Borrower under Section 6.26.
Section 2.3. Letters of Credit.
(a) The Lender may in its sole discretion, subject to the terms and conditions
of this Agreement, issue or cause an Issuer to issue, at any time after the
Funding Date and prior to the Termination Date, one or more irrevocable standby
or documentary letters of credit (each, a “Letter of Credit”) for the Borrower’s
account. The Lender will not issue, or cause an Issuer to issue, any Letter of
Credit if the face amount of the Letter of Credit to be issued would exceed the
lesser of:
(i) $500,000 less the L/C Amount, or
(ii) Availability.

 

13



--------------------------------------------------------------------------------



 



Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower and the Lender for the benefit of the Issuer
and completed in a manner satisfactory to the Lender and the Issuer. The terms
and conditions set forth in each such L/C Application shall supplement the terms
and conditions of the Standby Letter of Credit Agreement.
(b) No Letter of Credit shall be issued with an expiry date later than one
(1) year from the date of issuance or the Maturity Date in effect as of the date
of issuance, whichever is earlier.
(c) Any request for issuance of a Letter of Credit shall be deemed to be a
representation by the Borrower that the conditions set forth in Section 4.2 have
been satisfied as of the date of the request.
(d) If a draft is submitted under a Letter of Credit when the Borrower is
unable, because a Default Period exists or for any other reason, to obtain an
Advance to pay the Obligation of Reimbursement, the Borrower shall pay to the
Lender on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in full at the Default Rate. Notwithstanding the Borrower’s
inability to obtain an Advance for any reason, the Lender may, in its sole
discretion, make an Advance in an amount sufficient to discharge any outstanding
Obligation of Reimbursement and any accrued but unpaid interest and fees payable
with respect to same.
Section 2.4. Special Account. If the Credit Facility is terminated for any
reason while any Letter of Credit is outstanding, the Borrower shall thereupon
pay the Lender in immediately available funds for deposit in the Special Account
an amount equal to the L/C Amount plus any anticipated fees and costs. If the
Borrower fails to promptly make any such payment in the amount required
hereunder, then the Lender may make an Advance against the Credit Facility in an
amount sufficient to fulfill this obligation and deposit the proceeds to the
Special Account. The Special Account shall be an interest bearing account either
maintained with the Lender or with a financial institution acceptable to the
Lender. Any interest earned on amounts deposited in the Special Account shall be
credited to the Special Account. The Lender may apply amounts on deposit in the
Special Account at any time or from time to time to the Indebtedness in the
Lender’s sole discretion. The Borrower may not withdraw any amounts on deposit
in the Special Account as long as the Lender maintains a security interest
therein. The Lender agrees to transfer any balance in the Special Account to the
Borrower when the Lender is required to release its security interest in the
Special Account under applicable law.
Section 2.5. Interest; Default Interest Rate; Application of Payments;
Participations; Usury.
(a) Interest. Except as provided in Section 2.5(b) and Section 2.5(e), the
principal amount of each Advance shall bear interest at the Floating Rate.

 

14



--------------------------------------------------------------------------------



 



(b) Default Interest Rate. At any time during any Default Period or following
the Termination Date, in the Lender’s sole discretion and without waiving any of
its other rights or remedies, the principal of the Revolving Note shall bear
interest at the Default Rate or such lesser rate as the Lender may determine,
effective as of the first day of the month in which any Default Period begins
through the last day of such Default Period, or any shorter time period that the
Lender may determine. The decision of the Lender to impose a rate that is less
than the Default Rate or to not impose the Default Rate for the entire duration
of the Default Period shall be made by the Lender in its sole discretion and
shall not be a waiver of any of its other rights and remedies, including its
right to retroactively impose the full Default Rate for the entirety of any such
Default Period or following the Termination Date.
(c) Application of Payments. Payments shall be applied to the Indebtedness on
the Business Day of receipt by the Lender in the Lender’s general account, but
the amount of principal paid shall continue to accrue interest at the interest
rate applicable under the terms of this Agreement from the calendar day the
Lender receives the payment, and continuing through the end of the fourth
Business Day following receipt of the payment.
(d) Participations. If any Person shall acquire a participation in the Advances
or the Obligation of Reimbursement, the Borrower shall be obligated to the
Lender to pay the full amount of all interest calculated under this Section 2.5,
along with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than that calculated under this Section 2.5, or
otherwise elects to accept less than its pro-rata share of such fees, charges
and other amounts due under this Agreement.
(e) Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between the Borrower and the
Lender are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other
charges made under any Loan Document are held to be in excess of the limits
imposed by any applicable usury laws, it is agreed that any such amount held to
be in excess shall be considered payment of principal hereunder, and the
indebtedness evidenced hereby shall be reduced by such amount so that the total
liability for payments in the nature of interest, additional interest and other
charges shall not exceed the applicable limits imposed by any applicable usury
laws, in compliance with the desires of the Borrower and the Lender. This
provision shall never be superseded or waived and shall control every other
provision of the Loan Documents and all agreements between the Borrower and the
Lender, or their successors and assigns.
Section 2.6. Fees.
(a) Origination Fee. The Borrower shall pay the Lender a fully earned and
non-refundable origination fee of $40,000, due and payable upon the execution of
this Agreement.

 

15



--------------------------------------------------------------------------------



 



(b) Facility Fee. The Borrower shall pay the Lender an annual facility fee of
one-half of one percent (0.50%) of the Maximum Line Amount, which facility fee
shall be payable annually on each [insert month and day of closing], commencing
[insert month and day of closing], 2011.
(c) Collateral Exam Fees. The Borrower shall pay the Lender fees in connection
with any collateral exams, audits or inspections conducted by or on behalf of
the Lender of any Collateral or of the Borrower’s operations or business at the
rates established from time to time by the Lender (which fees are currently $110
per hour per collateral examiner), together with any related out-of-pocket costs
and expenses incurred by Lender. Notwithstanding the immediately preceding
sentence, so long as no Default or Event of Default has occurred and is
continuing, such exams, audits or inspections shall be limited to one (1) per
calendar year by the Lender at the cost and expense of the Borrower; provided,
however, that (i) any such exams, audits or inspections which are made while any
Default or Event of Default has occurred is continuing shall not be subject to
the foregoing limitation and shall be at the sole cost and expense of the
Borrower, and (ii) any such exams, audits or inspections which are made at the
cost and expense of the Lender, regardless of whether a Default or Event of
Default has occurred and is continuing, shall not be limited to one (1) per
calendar year.
(d) Letter of Credit Fees. The Borrower shall pay to the Lender a fee with
respect to each Letter of Credit that has been issued which shall be calculated
on a per diem basis at an annual rate equal to three percent (3.0%) of the
Aggregate Face Amount, from and including the date of issuance of the Letter of
Credit until the date that the Letter of Credit terminates or is returned to the
Lender, which fee shall be due and payable monthly in arrears on the first day
of each month and on the date that the Letter of Credit terminates or is
returned to the Lender; provided, however, effective as of the first day of the
month in which any Default Period begins through the last day of such Default
Period, or any shorter time period that the Lender may determine, in the
Lender’s sole discretion and without waiving any of its other rights and
remedies, such fee shall increase to seven percent (7.0%) of the Aggregate Face
Amount. The foregoing fee shall be in addition to any other fees, commissions
and charges imposed by Lender with respect to such Letter of Credit.
(e) Letter of Credit Administrative Fees. The Borrower shall pay all
administrative fees charged by Lender in connection with the honoring of drafts
under any Letter of Credit, amendments thereto, transfers thereof and all other
activity with respect to the Letters of Credit at the then-current rates
published by Lender for such services rendered on behalf of customers of Lender
generally.
(f) Termination and Line Reduction Fees. If, prior to [insert month and day of
closing], 2011, (i) the Lender terminates the Credit Facility during a Default
Period or (ii) the Borrower terminates or reduces the Credit Facility, then the
Borrower shall pay the Lender as liquidated damages and not as a penalty a
termination fee in an amount equal to two percent (2.00%) of the Maximum Line
Amount (or the reduction of the Maximum Line Amount, as the case may be). If, on
or after [insert month and day of closing], 2011, (i) the Lender terminates the
Credit Facility during a Default Period or (ii) the Borrower terminates or
reduces the Credit Facility, then the Borrower shall pay the Lender as
liquidated damages and not as a penalty a termination fee in an amount equal to
one percent (1.00%) of the Maximum Line Amount (or the reduction of the Maximum
Line Amount, as the case may be).

 

16



--------------------------------------------------------------------------------



 



(g) Overadvance Fees. The Borrower shall pay an Overadvance fee in the amount of
$500 for each day or portion thereof during which an Overadvance exists,
regardless of how the Overadvance arises or whether or not the Overadvance has
been agreed to in advance by the Lender. The acceptance of payment of an
Overadvance fee by the Lender shall not be deemed to constitute either consent
to the Overadvance or a waiver of the resulting Event of Default, unless the
Lender specifically consents to the Overadvance in writing and waives the Event
of Default on whatever conditions the Lender deems appropriate.
Section 2.7. Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees.
(a) Time For Interest Payments. Accrued and unpaid interest shall be due and
payable on the first day of each month and on the Termination Date (each an
“Interest Payment Date”), or if any such day is not a Business Day, on the next
succeeding Business Day. Interest will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
advance to the Interest Payment Date. If an Interest Payment Date is not a
Business Day, payment shall be made on the next succeeding Business Day.
(b) Payment on Non-Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.
(c) Computation of Interest and Fees. Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.
Section 2.8. Lockbox.
(a) The Borrower shall instruct all account debtors to pay all Accounts directly
to the Lockbox. If, notwithstanding such instructions, the Borrower receives any
payments on Accounts, the Borrower shall immediately mail such payments directly
to the Lockbox. The Borrower shall also immediately mail all other cash proceeds
of Collateral regardless of source or nature directly to the Lockbox. Until so
deposited, the Borrower shall hold all such payments and cash proceeds in trust
for and as the property of the Lender and shall not commingle such property with
any of its other funds or property. All items received in the Lockbox shall be
deposited in the Lender’s Account, and shall constitute proceeds of Collateral
and shall not constitute payment of the Indebtedness.
(b) All items deposited in the Lender’s Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Lender’s Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Lender’s Account, whether or not in fact endorsed by the
Borrower.

 

17



--------------------------------------------------------------------------------



 



(c) The Lender will apply payments deposited in the Lender’s Account from time
to time (subject to final collection) against the Indebtedness in accordance
with the Borrower’s instructions. If any item deposited in the Lender’s Account
is returned unpaid, the application of such item by the Lender will be reversed.
Section 2.9. Discretionary Nature of this Facility; Termination by the Lender;
Automatic Renewal. This Agreement contains the terms and conditions upon which
the Lender presently expects to make Advances to the Borrower. Each Advance
shall be in the Lender’s sole discretion, and the Lender need not show that an
adverse change has occurred in the Borrower’s condition, financial or otherwise,
or that any of the conditions of Article IV have not been met, in order to
refuse to make any requested Advance or to demand payment of the Indebtedness.
The Lender may at any time terminate the Credit Facility whereupon the Lender
shall no longer consider requests for Advances under this Agreement. Unless
terminated by the Lender at any time or by the Borrower pursuant to
Section 2.10, the Credit Facility shall remain in effect until the Maturity
Date.
Section 2.10. Voluntary Prepayment; Termination of the Credit Facility by the
Borrower. Except as otherwise provided herein, the Borrower may prepay the
Advances in whole at any time or from time to time in part. The Borrower may
terminate the Credit Facility or reduce the Maximum Line Amount at any time if
it (i) gives the Lender at least forty-five (45) days advance written notice
prior to the proposed Termination Date and (ii) pays the Lender applicable
termination and Maximum Line Amount reduction fees in accordance with the terms
of this Agreement. Any reduction in the Maximum Line Amount shall be in
multiples of $100,000, and with a minimum reduction of at least $500,000. If the
Borrower terminates the Credit Facility or reduces the Maximum Line Amount to
zero, all Indebtedness shall be immediately due and payable, and if the Borrower
gives the Lender less than the required forty-five (45) days advance written
notice, then the interest rate applicable to borrowings evidenced by Revolving
Note shall be the Default Rate for the period of time commencing forty-five
(45) days prior to the proposed Termination Date through the date that the
Lender actually receives such written notice. If the Borrower does not wish the
Lender to consider renewal of the Credit Facility on the next Maturity Date,
then the Borrower shall give the Lender at least forty-five (45) days written
notice prior to the Maturity Date that it will not be requesting renewal. If the
Borrower fails to give the Lender such timely notice, then the interest rate
applicable to borrowings evidenced by the Revolving Note shall be the Default
Rate for the period of time commencing forty-five (45) days prior to the
Maturity Date through the date that the Lender actually receives such written
notice.
Section 2.11. Mandatory Prepayment. Without notice or demand unless the Lender
shall otherwise consent in a written agreement that sets forth the terms and
conditions which the Lender in its discretion may deem appropriate, including
without limitation the payment of an Overadvance fee, if an Overadvance shall at
any time exist with respect to the Credit Facility, then the Borrower shall
immediately prepay the Advances to the extent necessary to eliminate such excess
(due, for example, to the L/C Amount). Any voluntary or mandatory prepayment
received by the Lender under this Agreement may be applied to the Indebtedness,
in such order and in such amounts as the Lender in its sole discretion may
determine from time to time.

 

18



--------------------------------------------------------------------------------



 



Section 2.12. Advances to Pay Indebtedness. Notwithstanding the terms of
Section 2.1, the Lender may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 4.2 would not be satisfied, make an Advance in an amount equal to the
portion of the Indebtedness from time to time due and payable.
Section 2.13. Use of Proceeds. The Borrower shall use the proceeds of Advances
and each Letter of Credit for ordinary working capital purposes, repayment of
outstanding debt and any other corporate purpose.
Section 2.14. Liability Records. The Lender may maintain from time to time, at
its discretion, records as to the Indebtedness. All entries made on any such
record shall be presumed correct until the Borrower establishes the contrary.
Upon the Lender’s demand, the Borrower will admit and certify in writing the
exact principal balance of the Indebtedness that the Borrower then asserts to be
outstanding. Any billing statement or accounting rendered by the Lender shall be
conclusive (absent manifest error) and fully binding on the Borrower unless the
Borrower gives the Lender specific written notice of exception within 30 days
after receipt of such statement or accounting by Borrower.
ARTICLE 3.
SECURITY INTEREST; OCCUPANCY; SETOFF
Section 3.1. Grant of Security Interest. The Borrower hereby pledges, assigns
and grants to the Lender, a lien and security interest (collectively referred to
as the “Security Interest”) in the Collateral, as security for the payment and
performance of (a) all present and future Indebtedness of the Borrower to the
Lender; (b) all obligations of the Borrower and rights of the Lender under this
Agreement; and (c) all present and future obligations of the Borrower to the
Lender of other kinds. Upon request by the Lender, the Borrower will grant to
the Lender a security interest in all commercial tort claims that the Borrower
may have against any Person.
Section 3.2. Notification of Account Debtors and Other Obligors. The Lender may
at any time (whether or not a Default Period then exists) notify any account
debtor or other Person obligated to pay the amount due that such right to
payment has been assigned or transferred to the Lender for security and shall be
paid directly to the Lender. The Borrower will join in giving such notice if the
Lender so requests. At any time after the Borrower or the Lender gives such
notice to an account debtor or other obligor, the Lender may, but need not, in
the Lender’s name or in the Borrower’s name, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of, or
securing, any such right to payment, or grant any extension to, make any
compromise or settlement with or otherwise agree to waive, modify, amend or
change the obligations (including collateral obligations) of any such account
debtor or other obligor. The Lender may, in the Lender’s name or in the
Borrower’s name, as the Borrower’s agent and attorney-in-fact, notify the United
States Postal Service to change the address for delivery of the Borrower’s mail
to any address designated by the Lender, otherwise intercept the Borrower’s
mail, and receive, open and dispose of the Borrower’s mail, applying all
Collateral as permitted under this Agreement and holding all other mail for the
Borrower’s account or forwarding such mail to the Borrower’s last known address.

 

19



--------------------------------------------------------------------------------



 



Section 3.3. Assignment of Insurance. As additional security for the payment and
performance of the Indebtedness, the Borrower hereby assigns to the Lender any
and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and the Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender. At any time,
whether or not a Default Period then exists, the Lender may (but need not), in
the Lender’s name or in the Borrower’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy. Any monies received as payment for any
loss under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Lender to be applied, at the option
of the Lender, either to the prepayment of the Indebtedness or shall be
disbursed to the Borrower under staged payment terms reasonably satisfactory to
the Lender for application to the cost of repairs, replacements, or
restorations. Any such repairs, replacements, or restorations shall be affected
with reasonable promptness and shall be of a value at least equal to the value
of the items or property destroyed prior to such damage or destruction.
Section 3.4. Occupancy. Subject to the terms, limitations and obligations in the
Landlord’s Waiver and the Mortgagee’s Waiver:
(a) The Borrower hereby irrevocably grants to the Lender the right to enter and
take possession of the Premises at any time during a Default Period without
notice or consent.
(b) The Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of items that are
Collateral and for other purposes that the Lender may in good faith deem to be
related or incidental purposes.
(c) The Lender’s right to hold the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all Indebtedness and termination
of the Credit Facility, and (ii) final sale or disposition of all items
constituting Collateral and delivery of all such items to purchasers.
(d) The Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if the Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises, the
Borrower shall reimburse the Lender promptly for the full amount thereof. In
addition, the Borrower will pay, or reimburse the Lender for, all taxes, fees,
duties, imposts, charges and expenses at any time incurred by or imposed upon
the Lender by reason of the execution, delivery, existence, recordation,
performance or enforcement of this Agreement or the provisions of this
Section 3.4.

 

20



--------------------------------------------------------------------------------



 



Section 3.5. Financing Statement. The Borrower authorizes the Lender to file
from time to time, such financing statements against collateral described as
“all personal property” or “all assets” or describing specific items of
collateral including commercial tort claims as the Lender deems necessary or
useful to perfect the Security Interest. All financing statements filed before
the date hereof to perfect the Security Interest were authorized by the Borrower
and are hereby re-authorized. A carbon, photographic or other reproduction of
this Agreement or of any financing statements signed by the Borrower is
sufficient as a financing statement and may be filed as a financing statement in
any state to perfect the security interests granted hereby. For this purpose,
the Borrower represents and warrants that the following information regarding
the Debtor is true and correct:
Name and address of Debtor:
Destron Fearing Corporation
490 Villaume Avenue
South St. Paul, MN 55075
Federal Employer Identification No. 52-123-3960
Organizational Identification No. 0927268
Name and address of Secured Party:
TCI Business Capital, Inc.
12270 Nicollet Avenue South
Burnsville, MN 55337
Section 3.6. Setoff. The Lender may at any time or from time to time, at its
sole discretion and without demand and without notice to anyone, setoff any
liability owed to the Borrower by the Lender, whether or not due, against any
Indebtedness, whether or not due. In addition, each other Person holding a
participating interest in any Indebtedness shall have the right to appropriate
or setoff any deposit or other liability then owed by such Person to the
Borrower, whether or not due, and apply the same to the payment of said
participating interest, as fully as if such Person had lent directly to the
Borrower the amount of such participating interest.
Section 3.7. Collateral. This Agreement does not contemplate a sale of accounts,
contract rights or chattel paper, and, as provided by law, the Borrower is
entitled to any surplus and shall remain liable for any deficiency. The Lender’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if it exercises reasonable care in physically keeping
such Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third Person, exercises reasonable care in the selection of the
bailee or other third Person, and the Lender need not otherwise preserve,
protect, insure or care for any Collateral. The Lender shall not be obligated to
preserve any rights the Borrower may have against prior parties, to realize on
the Collateral at all or in any particular manner or order or to apply any cash
proceeds of the Collateral in any particular order of application. The Lender
has no obligation to clean-up or otherwise prepare the Collateral for sale. The
Borrower waives any right it may have to require the Lender to pursue any third
Person for any of the Indebtedness.

 

21



--------------------------------------------------------------------------------



 



ARTICLE 4.
CONDITIONS OF WILLINGNESS TO CONSIDER LENDING
Section 4.1. Conditions Precedent to Lender’s Willingness to Consider Making the
Initial Advances and Letter of Credit. The Lender’s willingness to consider
making the initial Advances or to cause any Letters of Credit to be issued shall
be subject to the condition precedent that the Lender shall have received all of
the following (unless otherwise waived in writing by Lender), each properly
executed by the appropriate party and in form and substance satisfactory to the
Lender:
(a) This Agreement.
(b) The Revolving Note.
(c) The Security Documents.
(d) The Guaranties.
(e) The Subordination Agreements.
(f) The ACH Instruction Form.
(g) The other Loan Documents.
(h) A Borrowing Base Certificate, duly completed as of the Business Day
immediately prior to the date hereof, together with (i) a copy of or access to
all paid and unpaid Invoices dated on or prior to the date hereof evidencing
Eligible Accounts and (ii) a listing and aging of the Borrower’s Accounts as of
the date hereof.
(i) A Compliance Certificate, in substantially the form attached hereto as
Exhibit C, duly completed by the Borrower for the period ending July 31, 2010.
(j) Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against the Borrower or the Guarantors,
except Permitted Liens or Liens held by Persons who have agreed in writing that
upon receipt of proceeds of the initial Advances, they will satisfy, release or
terminate such Liens in a manner satisfactory to the Lender, and (ii) the Lender
has duly filed all financing statements necessary to perfect the Security
Interest, to the extent the Security Interest is capable of being perfected by
filing.
(k) A certificate of the Secretary or Assistant Secretary of the Borrower and
each Guarantor certifying that attached to such certificate are (i) the
resolutions of the Directors and, if required, Owners of the Borrower and each
Guarantor, authorizing the execution, delivery and performance of the Loan
Documents, (ii) true, correct and complete copies of the Constituent Documents
of the Borrower and each Guarantor, and (iii) examples of the signatures of the
Officers or agents authorized to execute and deliver the Loan Documents and
other instruments, agreements and certificates, including Advance requests, on
behalf of the Borrower and each Guarantor.

 

22



--------------------------------------------------------------------------------



 



(l) A current certificate issued by the Secretary of State of Delaware,
certifying that the Borrower is in good standing within the State of Delaware;
and a current certificate issued by the Secretary of State of Minnesota,
certifying that the Borrower is qualified to do business in the State of
Minnesota.
(m) A current certificate issued by the Secretary of State of each Guarantor’s
state of organization/incorporation, certifying that such Guarantor is in good
standing within such state.
(n) Evidence that the Borrower and each Guarantor is duly licensed or qualified
to transact business in all jurisdictions where the failure to obtain such
license or qualification could reasonably be expected to materially and
adversely affect such party’s business or financial conditions.
(o) Certificates of the insurance required hereunder, with all hazard insurance
containing a lender’s loss payable endorsement in the Lender’s favor and with
all liability insurance naming the Lender as an additional insured.
(p) Financial statements for the Borrower and the Guarantors consistent with
Sections 6.1(a) and 6.1(b).
(q) An opinion of counsel of the Borrower and Guarantors, addressed to the
Lender.
(r) Payment of all fees due under the terms of this Agreement through the date
of the initial Advance or the issuance of any Letter of Credit hereunder, and
payment of all expenses incurred by the Lender through such date and that are
required to be paid by the Borrower under this Agreement.
(s) Evidence that after making the initial Advance, and after satisfying all
trade payables older than sixty (60) days from invoice date (provided, however,
that an amount equal to the aggregate trade payables that were older than sixty
(60) days from invoice date on June 30, 2010 may remain unsatisfied), book
overdrafts and closing costs, the sum of (i) the Borrower’s cash on hand as of
the date of such Advance plus (ii) Availability, shall be not less than
$300,000.
(t) A Customer Identification Information form and such other forms and
verification as the Lender may need to comply with the U.S.A. Patriot Act.
(u) Such other documents as the Lender in its sole discretion may require.
Section 4.2. Conditions Precedent to All Advances and Letters of Credit. The
Lender will not consider any request for an Advance or for the issuance of a
Letter of Credit unless:
(a) the representations and warranties contained in Article V are correct on and
as of the date of such Advance or issuance of a Letter of Credit as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and
(b) no event has occurred and is continuing, or would result from such Advance
or issuance of a Letter of Credit which constitutes a Default or an Event of
Default.

 

23



--------------------------------------------------------------------------------



 



Section 4.3. Condition Subsequent. The Lender’s willingness to continue making
Advances or causing any Letters of Credit to be issued shall be subject to the
condition that the Lender shall have received the Assignment of Claims Forms as
soon as reasonably practicable, but in any event on or before the date that is
forty-five (45) days after the date of this Agreement.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender as follows:
Section 5.1. Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number. The Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly licensed or qualified to transact business in all jurisdictions where the
failure to obtain such license or qualification could reasonably be expected to
materially and adversely affect such party’s business or financial conditions.
The Borrower has all requisite power and authority to conduct its business, to
own its properties and to execute and deliver, and to perform all of its
obligations under, the Loan Documents. To the Borrower’s knowledge, during the
past five years, the Borrower has done business solely under the names set forth
in Schedule 5.1. The Borrower’s chief executive office and principal place of
business is located at the address set forth in Schedule 5.1, and all of the
Borrower’s records relating to its business or the Collateral are kept at that
location. All Inventory and Equipment is located at that location or at one of
the other locations listed in Schedule 5.1. The Borrower’s federal employer
identification number and organization identification number are correctly set
forth in Section 3.5.
Section 5.2. Capitalization. Schedule 5.2 constitutes a correct and complete
list of all ownership interests of the Borrower and each Guarantor and rights to
acquire ownership interests including the record holder, number of interests and
percentage interests on a fully diluted basis.
Section 5.3. Authorization of Borrowing; No Conflict as to Law or Agreements.
The execution, delivery and performance by the Borrower of the Loan Documents
and the borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (a) require any consent or
approval of the Borrower’s Owners; (b) require any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any third party, except such authorization, consent,
approval, registration, declaration, filing or notice as has been obtained,
accomplished or given prior to the date hereof; (c) violate in any material
respect any provision of any law, rule or regulation (including Regulation X of
the Board of Governors of the Federal Reserve System) or violate any order,
writ, injunction or decree presently in effect having applicability to the
Borrower or of the Borrower’s Constituent Documents; (d) result in a material
breach of or constitute a material default under any indenture or loan or credit
agreement of Borrower, any Applicable Agreement or any other material agreement,
lease or instrument to which the Borrower is a party or by which it or its
properties may be bound or affected; or (e) result in, or require, the creation
or imposition of any Lien (other than the Security Interest) upon or with
respect to any of the Collateral now owned or hereafter acquired by the
Borrower.

 

24



--------------------------------------------------------------------------------



 



Section 5.4. Legal Agreements. This Agreement constitutes and, upon due
execution by the Borrower, the other Loan Documents will constitute the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms subject to applicable bankruptcy,
insolvency, and other similar laws of general application limiting the
enforcement of creditors’ rights generally and the fact that equitable remedies,
including specific performance are discretionary and may not be ordered in
respect to certain defaults.
Section 5.5. Subsidiaries. Except as set forth in Schedule 5.5 hereto, the
Borrower has no Subsidiaries.
Section 5.6. Financial Condition; No Adverse Change. The Borrower has furnished
to the Lender its reviewed financial statements for its fiscal year ended
December 31, 2009, and its internally prepared financial statements for the
fiscal-year-to-date period ended May 31, 2010, and those statements fairly
present the financial condition of the Borrower on the dates thereof and the
results of its operations and cash flows for the periods then ended and were
prepared in accordance with GAAP (but without footnotes and, in the case of the
interim statements, subject to year-end adjustments). Since the date of the most
recent financial statements, there has been no change in the Borrower’s
business, properties or condition (financial or otherwise) which would have a
Material Adverse Effect.
Section 5.7. Litigation. Except as disclosed on Schedule 5.7 hereto, there are
no actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened in writing against or affecting the Borrower or any Guarantor, or the
properties of the Borrower or any Guarantor before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which, if determined adversely to the Borrower or any Guarantor, would
have a Material Adverse Effect on the financial condition, properties or
operations of the Borrower or any Guarantor.
Section 5.8. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
Section 5.9. Taxes. Except as set forth on Schedule 5.9, the Borrower and the
Guarantors have paid or caused to be paid to the proper authorities when due all
federal, state and local taxes required to be withheld by each of them. The
Borrower and each Guarantor has filed all federal, state and local tax returns
which to the knowledge of the Officers of the Borrower or such Guarantor, as the
case may be, are required to be filed, and the Borrower and each Guarantor has
paid or caused to be paid to the respective taxing authorities all taxes as
shown on said returns or on any assessment received by any of them to the extent
such taxes have become due.

 

25



--------------------------------------------------------------------------------



 



Section 5.10. Titles and Liens. The Borrower has good and absolute title to all
Collateral free and clear of all Liens other than Permitted Liens. No financing
statement naming the Borrower as debtor is on file in any office except to
perfect only Permitted Liens.
Section 5.11. Plans. Except as described on Schedule 5.11, neither the Borrower
nor any ERISA Affiliate (a) maintains or has maintained any Pension Plan,
(b) contributes or has contributed to any Multiemployer Plan or (c) provides or
has provided post-retirement medical or insurance benefits with respect to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the IRC or applicable state law). Neither the Borrower
nor any ERISA Affiliate has received any notice or has any knowledge to the
effect that it is not in full compliance with any of the requirements of ERISA,
the IRC or applicable state law with respect to any Plan. No Reportable Event
exists in connection with any Pension Plan. Each Plan which is intended to
qualify under the IRC is so qualified, and no fact or circumstance exists which
may have an adverse effect on the Plan’s tax-qualified status. Except as
described on Schedule 5.11, neither the Borrower nor any ERISA Affiliate has
(i) any accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the IRC) under any Plan, whether or not waived, (ii) any
liability under Section 4201 or 4243 of ERISA for any withdrawal, partial
withdrawal, reorganization or other event under any Multiemployer Plan or
(iii) any liability or knowledge of any facts or circumstances which could
result in any liability to the Pension Benefit Guaranty Corporation, the
Internal Revenue Service, the Department of Labor or any participant in
connection with any Plan (other than routine claims for benefits under the
Plan).
Section 5.12. Default. The Borrower and the Guarantors are in compliance with
all provisions of all agreements, instruments, decrees and orders to which it is
a party or by which it or its property is bound or affected, the breach or
default of which could have a Material Adverse Effect.
Section 5.13. Environmental Matters.
(a) Except as disclosed on Schedule 5.13, there are not present in, on or under
the Premises any Hazardous Substances in such form or quantity as to create any
material liability or obligation for either the Borrower, any Guarantor or the
Lender under the common law of any jurisdiction or under any Environmental Law,
and no Hazardous Substances have ever been stored, buried, spilled, leaked,
discharged, emitted or released in, on or under the Premises in such a way as to
create any such material liability.
(b) Except as disclosed on Schedule 5.13, neither the Borrower nor any Guarantor
has disposed of Hazardous Substances in such a manner as to create any material
liability under any Environmental Law.
(c) Except as disclosed on Schedule 5.13, there have not existed in the past,
nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Premises or the Borrower or any Guarantor, alleging
material liability under, violation of, or noncompliance with any Environmental
Law or any license, permit or other authorization issued pursuant thereto.

 

26



--------------------------------------------------------------------------------



 



(d) Except as disclosed on Schedule 5.13, the business of the Borrower and each
Guarantor is and has in the past always been conducted in accordance with all
Environmental Laws and all licenses, permits and other authorizations required
pursuant to any Environmental Law and necessary for the lawful and efficient
operation of such businesses are in the Borrower’s possession and are in full
force and effect, nor has the Borrower nor any Guarantor been denied insurance
on grounds related to potential environmental liability. No permit required
under any Environmental Law is scheduled to expire within 12 months and there is
no threat that any such permit will be withdrawn, terminated, limited or
materially changed.
(e) Except as disclosed on Schedule 5.13, the Premises are not and never have
been listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System or any similar federal,
state or local list, schedule, log, inventory or database.
(f) The Borrower has delivered to the Lender all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to the Premises or the business of the Borrower or any Guarantor which
are in the Borrower’s possession or of which the Borrower has knowledge.
Section 5.14. Submissions to Lender. All financial and other information
provided to the Lender by or on behalf of the Borrower and the Guarantors in
connection with the Borrower’s request for the credit facilities contemplated
hereby (a) is true and correct in all material respects, (b) does not omit any
material fact necessary to make such information not misleading and, (c) as to
projections, valuations or pro-forma financial statements, present a good faith
opinion as to such projections, valuations and pro-forma condition and results.
Section 5.15. Financing Statements. The Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created by the Security Documents. When such
financing statements are filed in the offices noted therein, the Lender will
have a valid and perfected security interest in all Collateral that is capable
of being perfected by filing financing statements. None of the Collateral is or
will become a fixture on real estate, unless a sufficient fixture filing is in
effect with respect thereto.
Section 5.16. Rights to Payment. Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation.
Section 5.17. Financial Solvency. Both before and after giving effect to the
initial Advance hereunder and all of the transactions contemplated in the Loan
Documents, neither the Borrower nor any Guarantor:
(a) Was or will be “insolvent”, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;

 

27



--------------------------------------------------------------------------------



 



(b) Has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of the Borrower or such
Guarantor are unreasonably small;
(c) By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature;
(d) By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and
(e) At this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.
ARTICLE 6.
COVENANTS
So long as the Indebtedness shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:
Section 6.1. Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:
(a) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each fiscal year of the Borrower,
the Borrower’s reviewed financial statements with the unqualified review report
of independent certified public accountants selected by the Borrower and
acceptable to the Lender, which annual financial statements shall include the
Borrower’s balance sheet as at the end of such fiscal year and the related
statements of the Borrower’s income, retained earnings and cash flows for the
fiscal year then ended, prepared, if the Lender so requests, on a consolidating
and consolidated basis to include the Guarantors (but no other Affiliates of the
Borrower), all in reasonable detail and prepared in accordance with GAAP,
together with (i) copies of all management letters prepared by such accountants;
(ii) a report signed by such accountants stating that in making the
investigations necessary for said opinion they obtained no knowledge, except as
specifically stated, of any Default or Event of Default and all relevant facts
in reasonable detail to evidence, and the computations as to, whether or not the
Borrower is in compliance with the Financial Covenants; and (iii) a certificate
of the Borrower’s chief financial officer stating that such financial statements
have been prepared in accordance with GAAP, fairly represent the Borrower’s
financial position and the results of its operations, and whether or not such
Officer has knowledge of the occurrence of any Default or Event of Default and,
if so, stating in reasonable detail the facts with respect thereto.

 

28



--------------------------------------------------------------------------------



 



(b) Monthly Financial Statements. As soon as available and in any event within
thirty (30) days after the end of each month, the internally-prepared balance
sheet and statements of income and retained earnings of the Borrower as at the
end of and for such month and for the year to date period then ended, prepared,
if the Lender so requests, on a consolidating and consolidated basis to include
the Guarantors (but no other Affiliates of the Borrower), in reasonable detail
and stating in comparative form the figures for the corresponding date and
periods in the previous year, all prepared in accordance with GAAP, subject to
year-end audit adjustments and which fairly represent the Borrower’s financial
position and the results of its operations; and accompanied by (i) a Compliance
Certificate of the Borrower’s chief financial officer, substantially in the form
of Exhibit C hereto stating (A) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments and
without footnotes, and fairly represent the Borrower’s financial position and
the results of its operations, (B) whether or not such Officer has knowledge of
the occurrence of any Default or Event of Default not theretofore reported and
remedied and, if so, stating in reasonable detail the facts with respect
thereto, and (C) all relevant facts in reasonable detail to evidence, and the
computations as to, whether or not the Borrower is in compliance with the
Financial Covenants, and (ii) a Monthly Certification in substantially the form
of Exhibit C-1 hereto, duly executed by Robert Calgren or any person or people
who hereafter perform(s) the duties presently performed by Robert Calgren.
(c) Collateral Reports. Within twenty (20) days after the end of each month or
more frequently if the Lender so requires, a listing of the Borrower’s accounts
receivable and its accounts payable, including agings of both the Borrower’s
accounts receivable and accounts payable, and a Borrowing Base Certificate
substantially in the form of Exhibit B hereto, showing the relevant information
for the Borrower as of the end of business on the last Business Day of the then
most recent month of the Borrower’s fiscal year.
(d) Daily Reports. By the end of business on each Business Day, a copy of all
Invoices issued by the Borrower on the preceding Business Day together with a
sales report for the preceding Business Day, and a collection report for the
preceding Business Day and all remittance advice and credit memoranda for the
preceding Business Day.
(e) Projections. At least thirty (30) days prior to the beginning of each fiscal
quarter commencing with the fiscal quarter beginning October 1, 2010, the
Borrower’s projected balance sheets, statements of cash flow and projected
Availability for each month of the succeeding fiscal quarter, each in reasonable
detail. Such items will be certified by the Officer who is the Borrower’s chief
financial officer as being the most accurate projections available and identical
to the projections used by the Borrower for internal planning purposes and be
delivered with a statement of underlying assumptions and such supporting
schedules and information as the Lender may in its discretion require.
(f) Applicable Agreements. Promptly upon execution thereof, a true and correct
copy of (i) any and all amendments, restatements, replacements, extensions,
supplements or other modifications of any Applicable Agreement and (ii) any and
all Applicable Agreements entered into after the date hereof.

 

29



--------------------------------------------------------------------------------



 



(g) Litigation. Immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting the Borrower (i) of the type described in Section 5.13(c), or
(ii) which seek a monetary recovery against the Borrower in excess of $400,000.
(h) Defaults. No later than three (3) Business Days after any Officer becomes
aware of such Default or Event of Default, notice of such occurrence, together
with a detailed statement by a responsible Officer of the Borrower of the steps
being taken by the Borrower to cure the same.
(i) Plans. As soon as possible, and in any event within thirty (30) days after
the Borrower knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such Reportable
Event and the action which the Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within
10 days after the Borrower fails to make any quarterly contribution required
with respect to any Pension Plan under Section 412(m) of the IRC, the Borrower
will deliver to the Lender a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such failure and
the action which the Borrower proposes to take with respect thereto, together
with a copy of any notice of such failure required to be provided to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within ten
days after the Borrower knows or has reason to know that it has or is reasonably
expected to have any liability under Sections 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan, the Borrower will deliver to the Lender a statement of the
Borrower’s chief financial officer setting forth details as to such liability
and the action which the Borrower proposes to take with respect thereto.
(j) Disputes. Promptly upon knowledge thereof, notice of (i) any disputes or
claims by the Borrower’s customers where the amount in dispute or the amount of
the claim exceeds $50,000; (ii) credit memos; and (iii) any goods returned to or
recovered by the Borrower.
(k) Officers and Directors. Promptly upon knowledge thereof, notice of any
change in the persons constituting the Borrower’s Officers and Directors.
(l) Collateral. Promptly upon knowledge thereof, notice of any material loss of
or material damage to any Collateral or of any substantial adverse change in any
Collateral or the prospect of payment thereof.
(m) Commercial Tort Claims. Promptly upon knowledge thereof, notice of any
commercial tort claims it may bring against any Person, including the name and
address of each defendant, a summary of the facts, an estimate of the Borrower’s
damages, copies of any complaint or demand letter submitted by the Borrower, and
such other information as the Lender may request.
(n) Reports to Owners. If requested by Lender, copies of all financial
statements, reports and proxy statements which the Borrower or any Guarantor
shall have sent to its Owners.

 

30



--------------------------------------------------------------------------------



 



(o) Tax Returns of Borrower and Guarantors. As soon as possible, and in any
event no later than ten (10) days after they are filed, copies of the state and
federal income tax returns and all schedules thereto of the Borrower and the
Guarantors, and copies of any extension requests.
(p) Violations of Law. Promptly upon knowledge thereof, notice of the Borrower’s
violation of any law, rule or regulation, the non-compliance with which could
have a Material Adverse Effect on the Borrower.
(q) Other Reports. From time to time, with reasonable promptness, any and all
other material, reports, records or information as the Lender may reasonably
request.
Section 6.2. Financial Covenants.
(a) Minimum Tangible Net Worth. The Borrower and the Guarantors (on a
consolidated basis excluding Digital Angel Corporation) will maintain its
Tangible Net Worth at all times in the amount of not less than $250,000,
determined as of the end of each calendar quarter.
Section 6.3. Permitted Liens; Financing Statements.
(a) The Borrower will not create, incur or suffer to exist any Lien other than
Permitted Liens upon or of any of its assets, now owned or hereafter acquired,
to secure any Debt.
(b) The Borrower will not amend any financing statements in favor of the Lender
except as permitted by law.
Section 6.4. Indebtedness. The Borrower will not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on the Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:
(a) Any existing or future Indebtedness or any other obligations of the Borrower
to the Lender;
(b) Any indebtedness of the Borrower in existence on the date hereof and listed
in Schedule 6.4 hereto;
(c) Any indebtedness relating to Permitted Liens; and
(d) Trade payables not less current than existed on June 30, 2010.
(e) Unsecured indebtedness relating to the financing of insurance premiums, to
the extent (but only to the extent) such indebtedness is incurred in the
ordinary course of the Borrower’s business as presently conducted and is
substantially consistent (in amount, duration and other financial terms) with
past practices.

 

31



--------------------------------------------------------------------------------



 



Section 6.5. Guaranties. Except as set forth in Schedule 6.5, the Borrower will
not assume, guarantee, endorse or otherwise become directly or contingently
liable in connection with any obligations of any other Person, except:
(a) The endorsement of negotiable instruments by the Borrower for deposit or
collection or similar transactions in the ordinary course of business; and
(b) Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto.
Section 6.6. Investments and Subsidiaries. The Borrower will not make or permit
to exist any loans or advances to, or make any investment or acquire any
interest whatsoever in, any other Person or Affiliate, including any partnership
or joint venture, nor purchase or hold beneficially any stock or other
securities or evidence of indebtedness of any other Person or Affiliate, except:
(a) Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);
(b) Travel advances or loans to the Borrower’s Officers and employees not
exceeding at any one time an aggregate of $20,000;
(c) Prepaid rent not exceeding two (2) months or security deposits;
(d) Current investments in the Subsidiaries in existence on the date hereof and
listed in Schedule 5.5 hereto; and
(e) Additional investments in the Subsidiaries in existence on the date hereof
and listed in Schedule 5.5 hereto up to an aggregate amount of $500,000 at any
one time outstanding.
Section 6.7. Dividends and Distributions. The Borrower will not declare or pay
any dividends (other than dividends payable solely in stock of the Borrower) on
any class of its stock, or make any payment on account of the purchase,
redemption or other retirement of any shares of such stock, or other securities
or evidence of its indebtedness or make any distribution in respect thereof,
either directly or indirectly.
Section 6.8. Salaries. Except as set forth on Schedule 6.8, the Borrower will
not pay excessive or unreasonable salaries, bonuses, commissions, consultant
fees or other compensation; or increase the salary, bonus, commissions,
consultant fees or other compensation of any Director, Officer or consultant, or
any member of their families, by more than ten percent (10%) in any one year,
either individually or for all such persons in the aggregate.

 

32



--------------------------------------------------------------------------------



 



Section 6.9. Books and Records; Collateral Examination, Inspection and
Appraisals.
(a) The Borrower will keep accurate books of record and account for itself
pertaining to the Collateral and pertaining to the Borrower’s business and
financial condition and such other matters as the Lender may from time to time
request in which true and complete entries will be made in accordance with GAAP
and, upon the Lender’s request, will permit any officer, employee, attorney,
accountant or other agent of the Lender to audit, review, make extracts from or
copy any and all company and financial books and records of the Borrower at all
times during ordinary business hours, to send and discuss with account debtors
and other obligors requests for verification of amounts owed to the Borrower,
and to discuss the Borrower’s affairs with any of its Directors, Officers,
employees or agents.
(b) The Borrower hereby irrevocably authorizes all accountants and third parties
to disclose and deliver to the Lender or its designated agent, at the Borrower’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession regarding the Borrower.
(c) The Borrower will permit the Lender or its employees, accountants, attorneys
or agents, to examine and inspect any Collateral or any other property of the
Borrower at any time during ordinary business hours.
Section 6.10. Account Verification.
(a) The Lender or its agent may at any time and from time to time send or
require the Borrower to send requests for verification of accounts or notices of
assignment to account debtors and other obligors. The Lender or its agent may
also at any time and from time to time telephone account debtors and other
obligors to verify accounts.
(b) The Borrower shall pay when due each account payable due to a Person holding
a Permitted Lien (as a result of such payable) on any Collateral.
Section 6.11. Compliance with Laws.
(a) The Borrower shall (i) comply, and cause each Guarantor to comply in all
material respects, with the requirements of applicable laws and regulations, the
non-compliance with which would materially and adversely affect its business or
its financial condition and (ii) use and keep the Collateral, and require that
others use and keep the Collateral, only for lawful purposes, without violation
of any federal, state or local law, statute or ordinance.
(b) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply, and cause each Guarantor to comply in all material
respects, with all applicable Environmental Laws and obtain and comply with all
permits, licenses and similar approvals required by any Environmental Laws, and
will not generate, use, transport, treat, store or dispose of any Hazardous
Substances in such a manner as to create any material liability or obligation
under the common law of any jurisdiction or any Environmental Law.

 

33



--------------------------------------------------------------------------------



 



(c) The Borrower shall (i) ensure, and cause each Subsidiary to ensure, that no
Owner shall be listed on the Specially Designated Nationals and Blocked Person
List or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(ii) not use or permit the use of the proceeds of the Credit Facility or any
other financial accommodation from the Lender to violate any of the foreign
asset control regulations of OFAC or other applicable law, (iii) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended from time to time, and (iv) otherwise comply with the
USA Patriot Act as required by federal law and the Lender’s policies and
practices.
Section 6.12. Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a Lien upon any properties of the Borrower;
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.
Section 6.13. Maintenance of Properties.
(a) The Borrower will keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts; provided, however, that nothing
in this covenant shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is, in the
Borrower’s judgment, desirable in the conduct of the Borrower’s business and not
disadvantageous in any material respect to the Lender. The Borrower will take
all commercially reasonable steps necessary to protect and maintain its rights
in all patents, trademarks, copyrights or other intellectual property.
(b) The Borrower will defend the Collateral against all Liens, claims or demands
of all Persons (other than the Lender) claiming the Collateral or any interest
therein. The Borrower will keep all Collateral free and clear of all Liens
except Permitted Liens. The Borrower will take all commercially reasonable steps
necessary to prosecute any Person infringing its rights in patents, trademarks,
copyrights or other intellectual property, and to defend itself against any
Person accusing it of infringing any Person’s rights in its patents, trademarks,
copyrights or other intellectual property.
Section 6.14. Insurance. The Borrower will obtain and at all times maintain
insurance covering the Collateral with insurers acceptable to the Lender, in
such amounts, on such terms (including any deductibles) and against such risks
as may from time to time be reasonably required by the Lender, but in all events
in such amounts and against such risks as is usually carried by companies
engaged in similar business and owning similar properties in the same general
areas in which the Borrower operates. Without limiting the generality of the
foregoing, the Borrower will at all times and keep all tangible Collateral
insured against risks of fire (including so-called extended coverage), theft and
such other risks and in such amounts as the Lender may reasonably request, with
any loss payable to the Lender to the extent of its interest, and all policies
of such insurance shall contain a lender’s loss payable endorsement for the
Lender’s benefit.

 

34



--------------------------------------------------------------------------------



 



Section 6.15. Preservation of Existence. The Borrower will preserve and maintain
its existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.
Section 6.16. Delivery of Instruments, etc. Upon request by the Lender, the
Borrower will promptly deliver to the Lender in pledge all instruments,
documents and chattel paper constituting Collateral, duly endorsed or assigned
by the Borrower.
Section 6.17. Sale or Transfer of Assets; Suspension of Business Operations.
Except as set forth in Schedule 6.17, the Borrower will not sell, lease, assign,
transfer or otherwise dispose of (i) the stock of any Subsidiary, (ii) all or a
substantial part of its assets, or (iii) any Collateral or any interest therein
(whether in one transaction or in a series of transactions) to any other Person
other than the sale of Inventory in the ordinary course of business and will not
liquidate, dissolve or suspend business operations.
Section 6.18. Consolidation and Merger; Asset Acquisitions. Except as set forth
in Schedule 6.18, the Borrower will not consolidate with or merge into any
Person, or permit any other Person to merge into it, or acquire (in a
transaction analogous in purpose or effect to a consolidation or merger) all or
substantially all the assets of any other Person.
Section 6.19. Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
Section 6.20. Restrictions on Nature of Business. The Borrower will not engage
in any line of business materially different from that presently engaged in by
the Borrower and will not purchase, lease or otherwise acquire assets not
related to its business.
Section 6.21. Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.
Section 6.22. Discounts, etc. The Borrower may grant any discount, credit or
allowance to any customer of the Borrower or accept any return of goods sold so
long as such discount, credit, allowance or return is made or accepted in the
ordinary course of the Borrower’s business and is substantially consistent with
Borrower’s past practices. Without Lender’s consent, the Borrower will not at
any time modify, amend, subordinate, cancel or terminate the obligation of any
account debtor or other obligor of the Borrower.

 

35



--------------------------------------------------------------------------------



 



Section 6.23. Plans. Except as set forth on Schedule 5.11, neither the Borrower
nor any ERISA Affiliate will (i) adopt, create, assume or become a party to any
Pension Plan, (ii) incur any obligation to contribute to any Multiemployer Plan,
(iii) incur any obligation to provide post-retirement medical or insurance
benefits with respect to employees or former employees (other than benefits
required by law) or (iv) amend any Plan in a manner that would materially
increase its funding obligations.
Section 6.24. Place of Business; Name. The Borrower will not transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business location. The Borrower will not permit any tangible Collateral
or any records pertaining to the Collateral to be located in any state or area
in which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest. The Borrower will not change its name or
jurisdiction of organization.
Section 6.25. Constituent Documents. The Borrower will not amend its Constituent
Documents.
Section 6.26. Payments on and Changes to Subordinated Debt.
(a) Payments on Subordinated Debt. The Borrower will not (i) make any payment
(including any principal, premium, interest, fee or charge) with respect to any
Subordinated Debt except, in each instance, regularly scheduled interest and
principal payments to the extent, and in the manner, expressly permitted by the
Subordination Agreement or (ii) repurchase, redeem, defease, acquire or
reacquire for value any of the Subordinated Debt.
(b) Changes to Subordinated Debt Terms or Documents. The Borrower will not seek,
agree to or permit, directly or indirectly, the amendment, waiver or other
change to (i) any of the pricing or payment terms (including, principal,
interest or premium provisions) of or applicable to, or the provisions governing
the priority of or security for the payment and performance of the obligations
under or applicable to, or acceleration, termination, or default provisions of
or applicable to, the Subordinated Debt or any of the instruments, agreements or
other documents evidencing or relating to the Subordinated Debt, or (ii) any
other material term of or applicable to any of such instruments, agreements or
other documents. For purposes of this Section 6.26, “material” means any
modification, waiver, or amendment of the Subordinated Debt or any of such
instruments, agreements or other documents, which, in the judgment of the Lender
exercised in a commercially reasonable manner, could (1) adversely affect any of
the Lender’s rights or remedies under the Loan Documents, the value of the Loan
Collateral, or the Lender’s security interest in or other Lien on the Collateral
(including the priority of the Lender’s interests) or (2) create or result in an
Event of Default.

 

36



--------------------------------------------------------------------------------



 



Section 6.27. Performance by the Lender. If the Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI
or elsewhere herein, and if such failure shall continue for a period of ten
(10) calendar days after the Lender gives the Borrower written notice thereof
(or in the case of the agreements contained in Section 6.13 and Section 6.15,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrower
shall thereupon pay to the Lender on demand the amount of all monies expended
and all costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by the
Lender, together with interest thereon from the date expended or incurred at the
Default Rate. To facilitate the Lender’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Lender,
or the Lender’s delegate, acting alone, as the Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements required to be obtained, executed, delivered
or endorsed by the Borrower hereunder.
ARTICLE 7.
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
Section 7.1. Events of Default. Notwithstanding that the Lender may demand
immediate payment of any Indebtedness at any time, whether or not a Default
Period then exists, and without waiving or limiting in any respect the Lender’s
right to so demand payment of the Indebtedness at any time, this Agreement sets
forth a non-exclusive list of certain critical events after the occurrence of
which the Lender expects that it would demand immediate payment of the
Indebtedness and exercise its remedies. “Event of Default”, wherever used
herein, means any one of the following events:
(a) Default in the payment of the Revolving Note, any Obligation of
Reimbursement, or any default with respect to any other Indebtedness due from
Borrower to Lender as such Indebtedness becomes due and payable;
(b) Default in the performance, or breach, of any covenant or agreement of the
Borrower contained in this Agreement;
(c) Default in the performance, or breach, of any material covenant or agreement
of the Borrower contained in any of the Applicable Agreements, or the early
termination or cancellation of any of the Applicable Agreements;
(d) An Overadvance arises as the result of any reduction in the Borrowing Base,
or arises in any manner on terms not otherwise approved of in advance by the
Lender in writing which Overadvance has not been fully repaid by Borrower in
cash within twenty-four (24) hours;
(e) Any ownership interest in the Borrower shall be sold, transferred, or become
subject to a Lien;

 

37



--------------------------------------------------------------------------------



 



(f) The Borrower or any Guarantor shall be or become insolvent, or admit in
writing its or his inability to pay its or his debts as they mature, or make an
assignment for the benefit of creditors; or the Borrower or any Guarantor shall
apply for or consent to the appointment of any receiver, trustee, or similar
officer for it or him or for all or any substantial part of its or his property;
or such receiver, trustee or similar officer shall be appointed without the
application or consent of the Borrower or such Guarantor, as the case may be;
(which appointment shall not be discharged within sixty (60) days after the date
of appointment) or the Borrower or any Guarantor shall institute (by petition,
application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it or him under the laws of any jurisdiction; or
any such proceeding shall be instituted (by petition, application or otherwise)
against the Borrower or any such Guarantor (which proceeding, in the case of a
proceeding instituted against the Borrower or any such Guarantor shall not be
discharged within sixty (60) days after the date of the commencement of such
proceeding); or any judgment, writ, warrant of attachment or execution or
similar process shall be issued or levied against a substantial part of the
property of the Borrower or any Guarantor;
(g) A petition shall be filed by or against the Borrower or any Guarantor under
the United States Bankruptcy Code or the laws of any other jurisdiction naming
the Borrower or such Guarantor as debtor which petition, in the case of a
petition filed against the Borrower or any Guarantor, shall not be discharged
within sixty (60) days of the date of such petition;
(h) Any representation or warranty made by the Borrower in this Agreement, by
any Guarantor in any Guaranty delivered to the Lender, or by the Borrower (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement or any such Guaranty shall be
incorrect in any material respect as of the date such representation or warranty
is made;
(i) The rendering against the Borrower of an arbitration award, a final
judgment, decree or order for the payment of money in excess of $400,000 and the
continuance of such arbitration award, judgment, decree or order unsatisfied and
in effect for any period of thirty (30) consecutive days without a stay of
execution;
(j) A default or an event of default under any bond, debenture, note or other
evidence of material indebtedness of the Borrower owed to any Person other than
the Lender, or under any indenture or other instrument under which any such
evidence of indebtedness has been issued or by which it is governed, or under
any material lease or other contract, and the expiration of the applicable
period of grace, if any, specified in such evidence of indebtedness, indenture,
other instrument, lease or contract;
(k) Any Reportable Event, which the Lender determines in good faith might
constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing thirty
(30) days after written notice to such effect shall have been given to the
Borrower by the Lender; or a trustee shall have been appointed by an appropriate
United States District Court to administer any Pension Plan; or the Pension
Benefit Guaranty Corporation shall have instituted proceedings to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; or the
Borrower or any ERISA Affiliate shall have filed for a distress termination of
any Pension Plan under Title IV of ERISA; or the Borrower or any ERISA Affiliate
shall have failed to make any quarterly contribution required with respect to
any Pension Plan under Section 412(m) of the IRC, which the Lender determines in
good faith may by itself, or in combination with any such failures that the
Lender may determine are likely to occur in the future, result in the imposition
of a Lien on the Borrower’s assets in favor of the Pension Plan; or any
withdrawal, partial withdrawal, reorganization or other event occurs with
respect to a Multiemployer Plan which results or could reasonably be expected to
result in a material liability of the Borrower to the Multiemployer Plan under
Title IV of ERISA;

 

38



--------------------------------------------------------------------------------



 



(l) An event of default shall occur under any Security Document and shall not be
cured prior to the expiration of any applicable period of grace;
(m) Default in the payment of any amount owed by the Borrower to the Lender
other than any Indebtedness arising hereunder and shall not be cured prior to
the expiration of any applicable period of grace;
(n) Any Guarantor shall repudiate, purport to revoke or fail to perform any
obligation under such Guaranty, any Guarantor that is a natural person shall die
or any other Guarantor shall cease to exist;
(o) Any party to any Subordination Agreement engages in any act prohibited by
the Subordination Agreement to which they are a party;
(p) The Lender believes in good faith that the prospect of payment in full of
any part of the Indebtedness, or that full performance by the Borrower under the
Loan Documents is impaired, or that there has occurred any change in the
business or financial condition of the Borrower which would have a Material
Adverse Effect;
(q) There has occurred any breach, default or event of default by or
attributable to, the Borrower or any Guarantor under any agreement between the
Borrower or such Guarantor (as applicable) and the Lender;
(r) The indictment of any Director, Officer, Guarantor, or any Owner of any
issued and outstanding common stock of the Borrower for a felony offense under
state or federal law; or
(s) Jason Prescott or any Approved Successor (defined below) shall cease, for
any reason, to serve as chief financial officer of the Borrower. For purposes of
the foregoing, an “Approved Successor” is the chief financial officer of the
Borrower elected by the board of directors of the Borrower not more than thirty
(30) days after Jason Prescott or an earlier Approved Successor ceases to serve
as chief financial officer of the Borrower and who is reasonably acceptable to
the Lender.
Section 7.2. Rights and Remedies. As provided in Section 2.9, the Lender may, at
any time, refuse to make any requested Advance, demand payment of the Advances
or terminate the Credit Facility, whether or not a Default Period then exists.
In addition, during any Default Period, the Lender may exercise any or all of
the following rights and remedies:
(a) The Lender may, by notice to the Borrower, declare the Indebtedness to be
forthwith due and payable, whereupon all Indebtedness shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;

 

39



--------------------------------------------------------------------------------



 



(b) The Lender may, without notice to the Borrower and without further action,
apply any and all money owing by the Lender to the Borrower to the payment of
the Indebtedness;
(c) The Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrower hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;
(d) The Lender may make demand upon the Borrower and, forthwith upon such
demand, the Borrower will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to Section 2.4 an amount equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;
(e) The Lender may exercise and enforce its rights and remedies under the Loan
Documents;
(f) The Lender may without regard to any waste, adequacy of the security or
solvency of the Borrower, apply for the appointment of a receiver of the
Collateral, to which appointment the Borrower hereby consents, whether or not
foreclosure proceedings have been commenced under the Security Documents and
whether or not a foreclosure sale has occurred; and
(g) The Lender may exercise any other rights and remedies available to it by law
or agreement.
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(f) or (g), the Indebtedness shall be immediately due
and payable automatically without presentment, demand, protest or notice of any
kind. If the Lender sells any of the Collateral on credit, the Indebtedness will
be reduced only to the extent of payments actually received. If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Indebtedness.
Section 7.3. Certain Notices. If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 8.3) at least ten (10) calendar days
before the date of intended disposition or other action.

 

40



--------------------------------------------------------------------------------



 



ARTICLE 8.
MISCELLANEOUS
Section 8.1. No Waiver; Cumulative Remedies; Compliance with Laws. No failure or
delay by the Lender in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law. The Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.
Section 8.2. Amendments, Etc. No amendment, modification, termination or waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
Section 8.3. Notices; Communication of Confidential Information; Requests for
Accounting. Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under the Loan Documents
shall be in writing and shall be (a) personally delivered, (b) sent by first
class United States mail, (c) sent by overnight courier of national reputation,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e-mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e-mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section. All such notices, requests, demands
and other communications shall be deemed to be an authenticated record
communicated or given on (w) the date received if personally delivered, (x) when
deposited in the mail if delivered by mail, (y) the date delivered to the
courier if delivered by overnight courier, or (z) the date of transmission if
sent by telecopy or by e-mail, except that notices or requests delivered to the
Lender pursuant to any of the provisions of Article II shall not be effective
until received by the Lender. All notices, financial information, or other
business records sent by either party to this Agreement may be transmitted,
sent, or otherwise communicated via such medium as the sending party may deem
appropriate and commercially reasonable; provided, however, that the risk that
the confidentiality or privacy of such notices, financial information, or other
business records sent by either party may be compromised shall be borne
exclusively by the Borrower. All requests for an accounting under Section 9-210
of the UCC (i) shall be made in a writing signed by a Person authorized under
Section 2.2(b), (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation, (iii) shall be deemed to be sent when received by the Lender and
(iv) shall otherwise comply with the requirements of Section 9-210 of the UCC.
The Borrower requests that the Lender respond to all such requests which on
their face appear to come from an authorized individual and releases the Lender
from any liability for so responding. The Borrower shall pay the Lender the
maximum amount allowed by law for responding to such requests.

 

41



--------------------------------------------------------------------------------



 



Section 8.4. Further Documents. The Borrower will from time to time execute,
deliver, endorse and authorize the filing of any and all instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements and writings that the Lender may reasonably
request in order to secure, protect, perfect or enforce the Security Interest or
the Lender’s rights under the Loan Documents (but any failure to request or
assure that the Borrower executes, delivers, endorses or authorizes the filing
of any such item shall not affect or impair the validity, sufficiency or
enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).
Section 8.5. Costs and Expenses. The Borrower shall pay on demand all costs and
expenses, including reasonable attorneys’ fees, incurred by the Lender in
connection with the Indebtedness, this Agreement, the Loan Documents, any Letter
of Credit and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.
Section 8.6. Indemnity. In addition to the payment of expenses pursuant to
Section 8.5, the Borrower shall indemnify, defend and hold harmless the Lender,
and any of its participants, parent corporations, subsidiary corporations,
affiliated corporations, successor corporations, and all present and future
officers, directors, employees, attorneys and agents of the foregoing (the
“Indemnitees”) from and against any of the following (collectively, “Indemnified
Liabilities”):
(a) Any and all transfer taxes, documentary taxes, assessments or charges made
by any Governmental Authority by reason of the execution and delivery of the
Loan Documents or the making of the Advances;
(b) Any claims, loss or damage to which any Indemnitee may be subjected if any
representation or warranty contained in Section 5.13 proves to be incorrect in
any respect or as a result of any violation of the covenant contained in
Section 6.11(b); and
(c) Any and all other liabilities, losses, damages, penalties, judgments, suits,
claims, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel) in connection with the foregoing
and any other investigative, administrative or judicial proceedings, whether or
not such Indemnitee shall be designated a party thereto, which may be imposed
on, incurred by or asserted against any such Indemnitee, in any manner related
to or arising out of or in connection with the making of the Advances and the
Loan Documents or the use or intended use of the proceeds of the Advances.
Notwithstanding the foregoing, the Borrower shall not be obligated to indemnify
any Indemnitee for any Indemnified Liability caused by the gross negligence or
willful misconduct of such Indemnitee.

 

42



--------------------------------------------------------------------------------



 



If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s obligation
under this Section 8.6 shall survive the termination of this Agreement and the
discharge of the Borrower’s other obligations hereunder.
Section 8.7. Participants. The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants.
All rights and powers specifically conferred upon the Lender may be transferred
or delegated to any of the Lender’s participants, successors or assigns.
Section 8.8. Execution in Counterparts; Facsimile Execution. This Agreement and
other Loan Documents may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Agreement or any other
Loan Document by facsimile or other digital means shall be equally as effective
as delivery of an original executed counterpart of this Agreement or such other
Loan Document. Any party delivering an executed counterpart of this Agreement or
any other Loan Document by facsimile or other digital means also shall deliver
an original executed counterpart of this Agreement or such other Loan Document
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document.
Section 8.9. Retention of Borrower’s Records. The Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrower or in
connection with the Loan Documents for more than thirty (30) days after receipt
by the Lender. If there is a special need to retain specific records, the
Borrower must inform the Lender of its need to retain those records with
particularity, which must be delivered in accordance with the notice provisions
of Section 8.3 within thirty (30) days of the Lender taking control of same.
Section 8.10. Binding Effect; Assignment; Complete Agreement; Sharing
Information. The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or set-offs that the Borrower could assert
against the Lender. This Agreement shall also bind all Persons who become a
party to this Agreement as a borrower. This Agreement, together with the Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. To the extent that any provision of this Agreement
contradicts other provisions of the Loan Documents, this Agreement shall
control. Without limiting the Lender’s right to share information regarding the
Borrower and the Guarantors with the Lender’s participants, accountants, lawyers
and other advisors, the Lender and each direct and indirect subsidiary of the
Lender may share with each other any information that they may have in their
possession regarding the Borrower and the Guarantors, and the Borrower waives
any right of confidentiality it may have with respect to all such sharing of
information.

 

43



--------------------------------------------------------------------------------



 



Section 8.11. Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
Section 8.12. Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 8.13. Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The Loan
Documents shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of Minnesota. The parties hereto
hereby (a) consent to the personal jurisdiction of the state and federal courts
located in the State of Minnesota in connection with any controversy related to
this Agreement; (b) waive any argument that venue in any such forum is not
convenient; (c) agree that any litigation initiated by the Lender or the
Borrower in connection with this Agreement or the other Loan Documents may be
venued in either the state or federal courts located in Hennepin County,
Minnesota; and (d) agree that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
THE BORROWER AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT
LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.
[Remainder of this page intentionally left blank.]

 

44



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date set forth
in the initial caption of this Agreement.

                          TCI BUSINESS CAPITAL, INC.   DESTRON FEARING
CORPORATION    
 
                       
By:
          By:                                   Catherine Sedacca       Jason
Prescott    
 
  Its:   Chief Risk Officer       Its:   Chief Financial Officer    
 
                        Address:   Address:     12270 Nicollet Avenue South  
490 Villaume Avenue     Burnsville, MN 55337   South St. Paul, MN 55075    
Facsimile: (952) 656-3521   Facsimile: (651) ___-____     Attention: Catherine
Sedacca   Attention: Jason Prescott     E-mail: csedacca@tcibizcap.com   E-mail:
jprescott@destronfearing.com    
 
                        With a copy to:   With a copy to:     Briggs and Morgan,
P.A.   Winthrop & Weinstine, P.A.     80 South 8th Street, Suite 2200   Capella
Tower, Suite 3500     Minneapolis, MN 55402   225 South Sixth Street    
Facsimile: (612) 977-8650   Minneapolis, MN 55402     Attention: Todd Lee, Esq.
  Facsimile: (612) 604-6929     Email: tlee@briggs.com   Attention: Jeff
Leclerc, Esq.                 Email: jleclerc@winthrop.com    

Signature Page

 

 



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Revolving Note
Exhibit B
  Borrowing Base Certificate
Exhibit C
  Compliance Certificate
Exhibit C-1
  Monthly Certification
Exhibit D
  Premises

 

 



--------------------------------------------------------------------------------



 



Exhibit A to Credit and Security Agreement
REVOLVING NOTE
_____________, 2010
For value received, the undersigned, DESTRON FEARING CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay ON DEMAND, and if demand is
not made, then as provided in the Credit Agreement (defined below), to the order
of TCI BUSINESS CAPITAL, INC., a Minnesota corporation (the “Lender”) on the
Termination Date referenced in the Credit and Security Agreement dated the same
date as this Revolving Note that was entered into by the Lender and the Borrower
(as amended from time to time, the “Credit Agreement”), at Lender’s office
located at 12270 Nicollet Avenue South, Burnsville, Minnesota, 55337, or at any
other place designated at any time by the holder hereof, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Four Million and 00/100 Dollars ($4,000,000.00) or, if less, the aggregate
unpaid principal amount of all Advances made by the Lender to the Borrower under
the Credit Agreement, together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Revolving
Note is fully paid at the rate from time to time in effect under the Credit
Agreement.
This Revolving Note is the Revolving Note referenced in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for acceleration hereof. Principal and interest due hereunder shall be
payable as provided in the Credit Agreement, and this Revolving Note may be
prepaid only in accordance with the terms of the Credit Agreement. This
Revolving Note is secured, among other things, pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, assignments or other
instruments or agreements.
The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses if this Revolving Note is not paid when due, whether or
not legal proceedings are commenced.
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                      DESTRON FEARING CORPORATION,         a Delaware
corporation    
 
               
 
  By:                                   Jason Prescott    
 
      Its:   Chief Financial Officer    

 

A-1



--------------------------------------------------------------------------------



 



Exhibit B to Credit and Security Agreement
BORROWING BASE CERTIFICATE

TCI BUSINESS CAPITAL, INC.     BORROWING BASE CERTIFICATE   Report #
                    

     
Name of
   
Borrower:
  DESTRON FEARING CORPORATION

                                         
ACCOUNTS RECEIVABLE COLLATERAL
                                       
1. Total Accounts from Line 4 of Last Report #
                                       
 
                                   
2. Sales
                                       
a. New Billings
  $ —                                  
 
                                   
b. Credit Memos
  $ —                                  
 
                                   
c. Other (explain)
  $ —                                  
 
                                   
Total Additions
                                  $ —  
 
                                   
 
                                       
3. Collections
                                       
a. A/R Collections
  $ —             Report #’s                
 
                                   
 
                                     
b. Discounts
  $ —                                  
 
                                   
Total Deductions
                                  $ —  
 
                                   
 
                                       
4. Total Accounts Receivable (Line 1+2-3)
                                       
 
                                     
 
                                       
5. Ineligibles Last Report #
                                       
 
                                   
a. Ineligible Sales
          $ —                          
 
                                   
b. Ineligible Collections
          $ —                          
 
                                   
Change in Ineligibles (5a-5b)
          $ —                          
 
                                   
Total Ineligibles
                                       
 
                                     
 
                                       
6. Net Eligible Receivables (Line 4-5)
                                       
 
                                     
 
                                       
7. Receivable Collateral Value: (line 6 @)
            90 %                        
 
                                   
 
                                       
9. Net Receivable Collateral Value (Line 7-8)
                                       
 
                                   
 
                                       
ACCOUNTS RECEIVABLE LOAN
                                       
 
                                       
10. Receivable loan from line 15 of Last Report #
                                  $ —  
 
                                   
11. a. A/R Loan Adjustments: (explain)
                                  $ —  
 
                                   

 

B-1



--------------------------------------------------------------------------------



 



                                         
b. Loan Adjustments — Other
                                  $ —  
 
                                   
12. Deductions
                                       
a. A/R Collections
  $ —             Report #’s                
 
                                   
 
                                     
b. Non-A/R Collections
  $ —                                  
 
                                   
c. Other (explain)
  $ —                                  
 
                                   
Total Deductions
                                  $ —  
 
                                   
13. A/R Loan Balance before today’s advance (Line 10+11a+11b-12)
                                  $ —  
 
                                   
14. Today’s A/R Advance Request
                                       
 
                                     
15. New A/R loan balance (Line 13+14)
                                  $ —  
 
                                   
16. Availability from A/R (Line 9-15, unless that would exceed line limit)
                                  $ —  
 
                                   

                                                      Collateral              
Summary   (after today’s advance)     Value     Loan Balance     Availability  
Accounts Receivable
  Max of   $               $ —     $ —  
 
                             
Total Inventory
  Max of   $ —     $ —     $ —     $ —  
 
                             
Other
  Max of   $ —     $ —     $ —     $ —  
 
                             
TOTAL
  MAX OF   $       $ —     $ —     $ —  
 
                             

TO TCI Business Capital, Inc.: In compliance with the Credit and Security
Agreement by and between us dated as of  _____, 2010 (as amended from time to
time, the “Agreement”) we hereby certify that the above is true and correct, and
that each schedule of or other information concerning our inventory, accounts,
instruments, chattel paper, and other rights to payment of money that are
attached hereto are true and correct, in each case as of the date specified in
the Borrowing Base Certificate.
We hereby acknowledge and agree that you have a security interest in all of our
inventory, accounts, instruments, chattel paper, other rights to payment of
money and proceeds thereof, together with any other assets covered by Agreement
and the other Loan Documents (as defined in the Agreement) with you. Except as
otherwise specifically stated with respect to a particular item, we warrant that
all listed receivable items are genuine, that the amount set opposite each
debtor’s name is the true, correct, collectible, non-contingent and undisputed
amount owing by such debtor, and that none of said items is subject to any
defense at law or inequity, to any offset, or to contra account. We hereby
further certify that we have no knowledge of the existence of any breach or
default of any representations, warranties or agreements with you, as set forth
in this Agreement, the other Loan Documents and any other agreements between you
and us, except as described in a separate attachment to this Certificate.
IN WITNESS WHEREOF, this instrument has been executed this  _____  day of
 _____, 20_____.

         
BORROWER:
       

             
By:
                     
 
  Its:        
 
      (Signed by an Officer or Authorized Agent)    

 

B-2



--------------------------------------------------------------------------------



 



Exhibit C to Credit and Security Agreement
COMPLIANCE CERTIFICATE

     
To:
  TCI Business Capital, Inc.
 
   
Date:
  [                                          , 20_______]
 
   
Subject:
  Financial Statements

In accordance with our Credit and Security Agreement dated as of  _____, 2010
(as amended from time to time, the “Credit Agreement”), attached are the
financial statements of Destron Fearing Corporation, a Delaware corporation (the
“Borrower”) dated  _____, 20_____  (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”). All terms used in this certificate
have the meanings given in the Credit Agreement.
Preparation and Accuracy of Financial Statements. I certify that the Current
Financials have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly present the Borrower’s financial condition as of the
Reporting Date.
Name of Borrower; Merger and Consolidation Related Issues. I certify that:

              (Check one)
 
       
 
  o   The Borrower has not, since the date of the Credit Agreement, changed its
name or jurisdiction of organization, nor has it consolidated or merged with
another Person.
 
       
 
  o   The Borrower has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: o was consented to
in advance by Lender in writing, and/or o is more fully described in the
statement of facts attached to this Certificate.
 
        Events of Default. I certify that:
 
            (Check one)
 
       
 
  o   I have no knowledge of the occurrence of a Default or an Event of Default
under the Credit Agreement, except as previously reported to the Lender in
writing.
 
       
 
  o   I have knowledge of a Default or an Event of Default under the Credit
Agreement not previously reported to the Lender in writing, as more fully
described in the statement of facts attached to this Certificate, and further, I
acknowledge that the Lender may under the terms of the Credit Agreement impose
the Default Rate at any time during the resulting Default Period.

 

C-1



--------------------------------------------------------------------------------



 



          Litigation Matters. I certify that:
 
            (Check one)
 
       
 
  o   I have no knowledge of any material adverse change to the litigation
exposure of the Borrower or any Guarantor.
 
       
 
  o   I have knowledge of material adverse changes to the litigation exposure of
the Borrower or any Guarantor not previously disclosed in Schedule 5.7, as more
fully described in the statement of facts attached to this Certificate.

Financial Covenants. I further certify that:
(Check and complete each of the following)
1. Minimum Tangible Net Worth. Pursuant to Section 6.2 of the Credit Agreement,
as of the Reporting Date, the Borrower’s Tangible Net Worth was $_____, which o
satisfies o does not satisfy the requirement that such amount be not less than
$_____  on the Reporting Date.
2. Salaries. The Borrower has not paid excessive or unreasonable salaries,
bonuses, commissions, consultant fees or other compensation, or increased the
salary, bonus, commissions, consultant fees or other compensation of any
Director, Officer or consultant, or any member of their families, by more than
ten percent (10%) as of the Reporting Date over the amount paid in the
Borrower’s previous fiscal year, either individually or for all such persons in
the aggregate, and as a consequence Borrower o is o is not in compliance with
Section 6.8 of the Credit Agreement.
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Borrower’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

                           
 
               
 
  By:                          
 
      Its:   Chief Financial Officer    

 

C-2



--------------------------------------------------------------------------------



 



Exhibit C-1 to Credit and Security Agreement
MONTHLY CERTIFICATION
I, Robert Calgren, in my position as Controller of Destron Fearing Corporation,
hereby certify as follows:
Since the date of my last certification, I am not aware of any fraudulent,
falsified, or invalid accounts that were submitted to TCI Business Capital, Inc.
against which advances of funds were made pursuant to the Credit and Security
Agreement between TCI Business Capital, Inc. and Destron Fearing Corporation.
In the event that I come into possession of information that TCI Business
Capital, Inc. has advanced against accounts under the terms of the Credit
Agreement that are fraudulent, false, or invalid, I will immediately notify
Mr. Jason Prescott (Chief Financial Officer of Destron Fearing Corporation).
This certification is provided by the undersigned to Destron Fearing Corporation
and TCI Business Capital, Inc. as of this  _____  day of _________, 20_____.

     
 
Robert Calgren
   

 

C-1-1



--------------------------------------------------------------------------------



 



Exhibit D to Credit and Security Agreement
PREMISES
The Premises referred to in the Credit and Security Agreement are described as
follows:
490 Villaume Avenue, South St. Paul, MN 55075
494 Villaume Avenue, South St. Paul, MN 55075

 

D-1